



EXHIBIT 10.4


SYSCO CORPORATION
2013 LONG-TERM INCENTIVE PLAN


2017 RESTRICTED STOCK AWARD AGREEMENT




This Restricted Stock Award Agreement (“Agreement”) was made and entered into as
of November 16, 2017 (“Date of Grant”), by and between Sysco Corporation, a
Delaware corporation (hereinafter “Sysco”), and ____________, a director of
Sysco (hereinafter “Director”).


W I T N E S S E T H:


WHEREAS, the Board of Directors of Sysco has adopted, and Sysco’s stockholders
have approved, the Sysco Corporation 2013 Long-Term Incentive Plan (the “Plan”),
the purpose of which is to promote the interests of Sysco and its stockholders
by enhancing Sysco’s ability to attract and retain the services of experienced
and knowledgeable directors and by encouraging such directors to acquire an
increased proprietary interest in Sysco through the ownership of common stock,
$1.00 par value, of Sysco (“Common Stock”); and


WHEREAS, the Plan provides that non-employee directors may receive awards of
restricted shares of Sysco Common Stock; and


WHEREAS, Director desires to continue to serve on the Board of Directors of
Sysco and to accept an award of restricted stock in accordance with the terms
and provisions of the Plan and this Agreement;


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.
GRANT OF RESTRICTED SHARES; VESTING



(a)    Grant of Restricted Shares. Sysco, as authorized by the Board of
Directors, hereby grants to Director __________ shares of restricted Common
Stock pursuant to the provisions of the Plan.


(b)    Vesting. The Restricted Stock Award shall be subject to vesting as set
forth in the Plan and summarized below:


(i)
One-hundred percent (100%) of the Restricted Stock Award shall vest on the first
anniversary of the Date of Grant.



(ii)
Any unvested portion of a Restricted Stock Award shall vest upon the occurrence
of a Change in Control. For purposes of this Agreement, “Change in Control”
means that a person or persons who are acting together for the purpose of
acquiring an equity interest in Sysco acquire beneficial ownership (as defined
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 20% or more of the outstanding Common Stock.



2.
RESTRICTION ON TRANSFER.







--------------------------------------------------------------------------------




The restricted Common Stock granted as a Restricted Stock Award under this
Agreement shall not be sold, pledged, assigned, transferred, or encumbered prior
to the time the Restricted Stock Award vests as described herein.


3.
FORM; REMOVAL OF RESTRICTIONS.



Each share of restricted Common Stock granted as a Restricted Stock Award
hereunder shall be issued in uncertificated form and credited to a restricted
account at a brokerage firm selected by the Company, registered in the name of
the Director. The transfer restrictions applicable to the account shall be
removed upon vesting of the Restricted Stock Award.


4.
CERTAIN RIGHTS OF DIRECTOR.



Except as otherwise set forth herein, Director, as owner of shares of restricted
Common Stock granted as a Restricted Stock Award hereunder shall have all the
rights of a stockholder with respect to such shares of restricted Common Stock,
including, but not limited to, the right to vote such shares and the right to
receive all dividends paid with respect to such shares; provided, that all such
rights shall be forfeited in respect to any portion of the Restricted Stock
Award as of the date all or any portion of such award is forfeited.


5.
CESSATION OF SERVICE.



Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Restricted Stock Award then Director shall
forfeit the portion of the Restricted Stock Award which is not vested on the
date he ceases to be a Non-Employee Director; provided, however, that unless
otherwise determined by the Board, if (a) Director serves out his or her term
but does not stand for re-election at the end thereof, or (b) Director shall
retire from service on the Board (for reasons other than death) prior to the
expiration of his or her term and on or after the date he or she attains age 71,
Director’s Restricted Stock Award shall remain in effect and vest, as if
Director had remained a Non-Employee Director of Sysco. Upon the death of
Director, any unvested portion of the Restricted Stock Award shall vest.




--------------------------------------------------------------------------------






6.
ADJUSTMENT TO AWARD IN CERTAIN EVENTS.



In the event of a change in the capitalization of Sysco due to a stock split,
stock dividend, recapitalization, merger, consolidation, combination, or similar
event, the aggregate shares of restricted Common Stock subject to this Agreement
shall be adjusted to reflect such change.


7.
WITHHOLDING.



All distributions under the Plan are subject to withholding of all applicable
taxes, and Sysco may condition the delivery of any shares or other Plan benefits
on satisfaction of the applicable withholding obligations. Sysco, in its
discretion, may either: (a) require you to pay to Sysco an amount sufficient to
satisfy any local, state, Federal and foreign income tax, employment tax and
insurance withholding requirements prior to the delivery of any payment or stock
owing to you pursuant to the Restricted Stock Award; or, in its discretion, (b)
permit you to surrender shares of Common Stock which you already own, or reduce
the number of shares to be delivered to you by that number of shares of the
Restricted Stock Award, in each case in an amount sufficient to satisfy all or a
portion of such tax or other withholding requirements, but only to the extent of
the minimum amount required to be withheld under applicable law. Any such shares
of Common Stock surrendered or otherwise tendered shall be valued at the Fair
Market Value thereof, as defined in the Plan.


8.
NO COMPROMISE WITH REGULATORY AUTHORITY.



Notwithstanding any other provision of this Agreement to the contrary, Director
agrees that Sysco shall not be obligated to deliver any shares of Common Stock,
if counsel to Sysco determines such delivery would violate any law or regulation
of any governmental authority or agreement between Sysco and any national
securities exchange upon which the Common Stock is listed.


9.
PLAN CONTROLS.



In the event of a conflict between the terms of this Agreement and the Plan, the
Plan shall be the controlling document.


10.
END OF RESTRICTIONS.



If all terms and conditions of this Agreement are complied with in full, all
restrictions on the restricted Common Stock referred to herein shall lapse and
such restrictions shall be removed from the Director’s restricted brokerage
account.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Sysco Corporation






/s/ William J. DeLaney                
By:    William J. DeLaney
Chief Executive Officer




DIRECTOR:






____________________________________________
Name:


